Citation Nr: 1002714	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  08-11 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether the reduction of the disability rating for 
service-connected bilateral pes planus from 20 percent to 10 
percent, effective March 1, 2007, was proper, to include 
whether the Veteran is entitled to a disability rating in 
excess of 10 percent for bilateral pes planus.  

2.  Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The Board recognizes that a claim stemming from a rating 
reduction action is a claim for restoration of the prior 
rating and, typically, does not contemplate a claim for an 
increased rating.  Peyton v. Derwinski, 1 Vet. App. 292 
(1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  
In this case, the Veteran submitted a claim for an increased 
disability rating in April 2004 and the claim was adjudicated 
in a January 2005 rating decision.  The rating decision 
granted a disability rating of 20 percent for bilateral pes 
planus, effective April 2004.  The Veteran submitted a timely 
Notice of Disagreement and the RO readjudicated the Veteran's 
claim in a March 2006 rating decision wherein the Veteran's 
disability rating was proposed to be reduced to 10 percent.  
The Board finds that the March 2006 determination which 
reduced the Veteran's rating was also a denial of his 
petition to have the rating increased.  As a result, the 
Veteran's appeal of that rating determination has brought 
before the Board the issue of the propriety of the reduction 
of the rating in addition to the Veteran's claim for 
entitlement to an increased disability rating for bilateral 
pes planus.

In March 2009, the Veteran presented testimony at a personal 
hearing conducted by the use of video conference equipment at 
the Cleveland RO before Kathleen K. Gallagher, a Veterans Law 
Judge who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who 
is rendering the determination in this case.  A transcript of 
this personal hearing is in the Veteran's claims file.  
During the hearing, the Veteran submitted additional evidence 
that had not been reviewed by the RO with a waiver of the 
right to have this additional evidence reviewed by the agency 
of original jurisdiction in accord with 38 C.F.R. § 20.1304.

The issue of entitlement to service connection for residuals 
of a back injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The January 2005 rating decision wherein the RO assigned 
a disability rating of 20 percent was the result of CUE.    

2.  The reduction in the Veteran's disability rating to 10 
percent was not proper.  

3.  The medical evidence shows that the Veteran's bilateral 
pes planus has resulted in severe pain, pronation, 
accentuated pain on manipulation and use, and swelling on 
use.  


CONCLUSIONS OF LAW

1.  The March 2006 rating decision, which reduced the 
Veteran's bilateral pes planus disability rating from 20 
percent to 10 percent, was not proper.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.105, 4.85, 4.86, Diagnostic 
Code 5276 (2009).

2.  In resolving the benefit of the doubt in favor of the 
Veteran, the criteria for a 30 percent disability rating for 
bilateral pes planus have been met.  38 U.S.C.A.           §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.383, 3.385, 
4.85, 4.86, and Diagnostic Code 5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the Board notes that the Veteran was not sent 
notice regarding his claim for increased compensation.  
However, the March 2006 notice letter, attached to the March 
2006 rating determination, advised the Veteran to submit 
evidence to include a statement from a physician who recently 
treated or examined the Veteran. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), vacated and remanded sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Further, the March 
2006 rating decision explained why the Veteran was not 
afforded a higher disability rating under the pertinent 
rating criteria.  Furthermore, the Veteran has demonstrated 
knowledge of the elements necessary to establish a higher 
disability rating.  Indeed, in September 2005, the Veteran 
explained that his bilateral pes planus should have been 
rated at a higher disability rating of 30 or 50 percent in 
accordance with the rating criteria.  In addition, the 
Veteran's representative discussed the pertinent criteria 
during the March 6, 2009 hearing.  See hearing transcript.  
The Veteran also submitted medical evidence during his 
hearing which explained the manifestations of his service-
connected disability and why the Veteran should be entitled 
to a higher disability rating.  As such, the Veteran has 
actively participated in the processing of his claim and the 
evidence submitted in support of his claim has indicated 
familiarity with the requirements for the benefit sought on 
appeal.  Thus, the Board finds that the notice error is not 
prejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (VA can demonstrate that a notice 
defect is not prejudicial if it can be demonstrated ... that 
any defect in notice was cured by actual knowledge on the 
part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it.); see also Overton v. Nicholson, 20 Vet. App. 
427 (2006).

The Board notes that the Veteran was not informed until a 
letter sent in May 2008 that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration.  However, the Veteran 
was given an opportunity to respond following this notice, 
and the claim was subsequently readjudicated in a September 
2008 supplemental statement of the case, and therefore any 
defect in the timing of the notice of this information was 
harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).

As a final note, the Board observes that the Court has held 
that the VCAA has no applicability in determining whether 
there was clear and unmistakable error (CUE) in decisions by 
the Board.  See Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc).  More recently, the Court concluded that the VCAA 
is not applicable to CUE matters related to RO rating 
decisions.  Parker v. Principi, 15 Vet. App. 407 (2002). 
Thus, any discussion regarding the duty to notify and assist 
the Veteran with respect to CUE is unnecessary.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
Veteran's claim.  The Veteran was afforded a hearing on March 
6, 2009, and a transcript of his testimony from that hearing 
is in the file and has been reviewed.  Moreover, in addition 
to obtaining all relevant medical records, VA afforded the 
Veteran a VA examination in May 2007.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The VA examiner conducted a physical examination of the 
Veteran's bilateral pes planus, described the manifestations 
of the Veteran's disability and included sufficient 
information in order to evaluate the Veteran's disability 
according to the pertinent rating criteria.    Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claim 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.


LAW AND ANALYSIS

I.   Propriety of Rating Reduction

Congress has provided that a Veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  See 38 U.S.C.A.              § 
1155 (West 2002 & Supp. 2009).  The Court has consistently 
held that when an RO reduces a Veteran's disability rating 
without following the applicable regulations, the reduction 
is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 
292 (1999) and cases cited therein.

Prior to reducing a Veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2009); see 
also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These 
provisions impose a clear requirement that VA rating 
reductions be based upon review of the entire history of the 
Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Such review requires VA to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.

Thus, in any rating reduction case not only must it be 
determined that an improvement in a disability has actually 
occurred but also that that improvement actually reflects an 
improvement in the Veteran's ability to function under the 
ordinary conditions of life and work.  See Faust v. West, 13 
Vet. App. 342, 350 (2000).

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons. The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level.  See 38 C.F.R.           § 3.105(e) (2009).

Where action by the rating agency would result in the 
reduction or discontinuance of compensation payments, section 
3.105(e) requires that a rating initially proposing the 
reduction or discontinuance be prepared setting out all 
material facts and reasons for the proposed action.  The 
regulation requires that the beneficiary of the compensation 
payments be notified at his or her latest address of record 
of the contemplated action, furnished detailed reasons 
therefore, and be given 60 days from the date of the notice 
for the presentation of additional evidence to show that the 
compensation payments should be continued at their present 
level.  See                       38 C.F.R. § 3.105(e) 
(2009).

Furthermore, section 3.105(i) requires that the Veteran be 
informed that he or she may request a predetermination 
hearing provided that the request is received by VA within 30 
days from the date of the notice of the proposed rating 
reduction.  The regulation provides that if a timely request 
for a predetermination hearing is received, VA will notify 
the beneficiary in writing of the time and place of the 
hearing at least 10 days in advance of the scheduled hearing 
date; that the hearing will be conducted by VA personnel who 
did not participate in the proposed adverse action and who 
will bear the decision-making responsibility; and that if a 
predetermination hearing is timely requested, benefit 
payments shall be continued at the previously established 
level pending a final determination concerning the proposed 
action.  See 38 C.F.R. § 3.105(i)(1) (2009).

Following the predetermination procedures specified above, 
final action will be taken.  If the beneficiary failed 
without good cause to report for a scheduled predetermination 
hearing, the final action will be based solely upon the 
evidence of record.  If a predetermination hearing was 
conducted, the final action will be based on evidence and 
testimony adduced at the hearing as well as the other 
evidence of record including any additional evidence obtained 
following the hearing pursuant to necessary development.  See 
38 C.F.R. § 3.105(i)(2) (2009).

Section 3.105 directs that unless otherwise provided by the 
subsection 3.105(i), final rating action will be taken and 
the award will be reduced or discontinued effective the last 
day of the month in which a 60-day period from the date of 
notice to the beneficiary of the final rating action expires.  
See 38 C.F.R. § 3.105(e) (2008).

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344, which require that only evidence of 
sustained material improvement that is reasonably certain to 
be maintained, as shown by full and complete examinations, 
can justify a reduction.  If there is any doubt, the rating 
in effect will be continued.  See Brown v. Brown, 5 Vet. App. 
413, 417-18 (1995).  This regulation also provides that, with 
respect to other disabilities that are likely to improve, 
namely those in effect for less than five years, 
reexaminations disclosing improvement will warrant a rating 
reduction.  See              38 C.F.R. § 3.344(c).  The 
duration of a rating is measured from the effective date 
assigned to the rating until the effective date of the actual 
reduction.  See Brown, supra.

The provisions of 38 C.F.R. § 3.344 stipulate that rating 
agencies will handle cases affected by change of medical 
findings or diagnosis, so as to produce the greatest degree 
of stability of disability evaluations consistent with the 
laws and regulations governing disability compensation and 
pension.  It is essential that the entire record of 
examination and the medical-industrial history be reviewed to 
ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations that are less thorough than those on which 
payment were originally based will not be used as a basis for 
reduction.  Ratings for diseases subject to temporary or 
episodic improvement will not be reduced on the basis of 
anyone examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).

As noted, the provisions of 38 C.F.R. § 3.344(c) specify that 
the above considerations are required for ratings that have 
continued for long periods at the same level (five years or 
more) and that they do not apply to disabilities that have 
not become stabilized and which are likely to improve.  
Essentially, in these latter cases, re-examinations 
disclosing improvement, physical or mental, in these 
disabilities will warrant a reduction in rating.

In this case, the Board finds that the RO complied with the 
procedural requirements of 38 C.F.R. § 3.105(e) when it took 
action in a March 2006 decision to reduce the rating for the 
Veteran's service-connected bilateral pes planus from 20 
percent to 10 percent disabling.  As was discussed in the law 
and regulations section above,           38 C.F.R. § 3.105(e) 
requires that the Veteran be provided with proper 
notification, the opportunity to respond to a proposed 
reduction and notice which includes "detailed reasons" for 
the contemplated reduction in the assigned disability rating. 
In this regard, a March 2006 notice letter and rating 
determination explained why the Veteran's disability rating 
was reduced.  The notice also advised the Veteran that he 
could submit medical or other evidence to show that this 
change should not be made, noting that the best type of 
evidence to submit was a statement through a physician who 
recently treated or examined him.  The notice stated that if 
no additional evidence was received within 60 days from the 
date of the letter, his evaluation would be reduced the first 
day of the third month following the notice of a final 
decision.  In addition, the notice letter also advised the 
Veteran that he could request a personal hearing to present 
evidence or argument on any important point on his claim.  
The Veteran was afforded a pre-determination hearing in 
October 2006.  

Although the due process standards set forth in 38 C.F.R. § 
3.105(e) were met in this case, in considering the evidence 
of record under the laws and regulations as set forth above, 
the Board finds that the reduction of the Veteran's 
disability rating for his service-connected bilateral pes 
planus was not proper.  

The Veteran asserts that the reduction of his disability 
rating to 10 percent was not proper and that he is entitled 
to a higher disability rating of 30 or 50 percent.  In 
contrast, the March 2006 rating decision explained that the 
reduction in the Veteran's disability rating to 10 percent 
was proper due to the clear and unmistakable error (CUE) that 
existed in the January 2005 rating decision which assigned a 
20 percent disability rating for the Veteran's bilateral pes 
planus.  

The criteria to determine whether CUE was present in a prior 
determination are as follows: (1) either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).

CUE is a very specific and rare kind of 'error.'  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error. . . Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).
 
As noted above, the March 2006 rating determination proposed 
to reduce the Veteran's disability rating for bilateral pes 
planus to 10 percent on the basis of clear and unmistakable 
error in the January 2005 rating decision wherein the 
Veteran's bilateral pes planus was granted a 20 percent 
disability rating.  Bilateral pes planus is rated under 
Diagnostic Code 5276.  In reviewing the rating criteria, the 
Board observes that the diagnostic code only allows for 10 
percent, 30 percent, and 50 percent disability evaluations 
for bilateral pes planus.  The 20 percent disability 
evaluation under Diagnostic Code 5276 is only applicable to 
unilateral pes planus.  As a result, the Board finds that the 
January 2005 rating decision, which assigned a 20 percent 
disability rating for the Veteran's bilateral pes planus, was 
an administrative failure to apply the correct statutory and 
regulatory provisions to the facts, and therefore, resulted 
in clear and unmistakable error.  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  However, the Board disagrees with 
the RO's decision to reduce the Veteran's disability rating 
to 10 percent.  As will be discussed in greater detail below, 
the Board finds that the Veteran is entitled to a higher 
disability rating of 30 percent.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service. The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  The United States Court 
of Appeals for Veterans Claims (Court or CAVC) has also held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Veteran's bilateral pes planus is evaluated under 
Diagnostic Code 5276.  Under this code, a 0 percent rating is 
warranted for mild symptoms relieved by built-up shoe or arch 
support.  A 10 percent rating is warranted for moderate 
acquired unilateral or bilateral flatfoot with weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendo Achillis, and pain on manipulation and use of the feet.  
A 30 percent rating is warranted for severe acquired 
bilateral flatfoot manifested by objective evidence of marked 
deformity (pronation, abduction, etc.), accentuated pain on 
manipulation and use, indication of swelling on use, and 
characteristic callosities.  A 50 percent rating is warranted 
for pronounced acquired bilateral flatfoot manifested by 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, and marked inward displacement and severe spasm of 
the tendo Achillis on manipulation, not improved by 
orthopedic shoes or appliances.                    38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.

The medical evidence of record reveals that the Veteran has 
consistent complaints of pain, soreness, and tenderness in 
the feet.  The Veteran has also claimed that his feet are 
unstable and give out.  In addition, the April 2006 private 
treatment record noted a small joint effusion and the June 
2006 private treatment record noted severe inflammation.  

The May 2007 VA examination report shows that the Veteran 
reported aching, pain, soreness, and tenderness in the feet.  
Gradually with time, it has gotten progressively worse.  He 
had progressive problems with increasing standing and walking 
and repetitive use bothered it.  He had corrective shoes and 
orthotics, but they only helped minimally.  Normal daily 
activities were difficult with anything requiring standing or 
walking more than 10 to 15 minutes at a time.  Examination of 
the right foot showed pes planus with pain, soreness, and 
tenderness over the heel and plantar surface.  The left foot 
again showed plantar tenderness and soreness with a flatfoot 
deformity.  There was no significant pronation of either 
foot.  The Veteran had difficulty with toe and heel waking 
and squatting.  He had abnormal weight bearing and a very 
antalgic, painful type gait.  He had painful manipulation and 
tenderness over the feet, but no forefoot deformity noted or 
identified.  The x-rays document an accessory ossicle, no 
other arthritis changes noted.  The final diagnoses were 
listed as bilateral pes planus, bilateral plantar fasciitis, 
and history of a stress fracture with no residuals.  

In a June 2008 letter, the Veteran's private physician (Dr. 
S.C.) explained that the Veteran continued to experience 
excruciating pain in his lower extremities.  Associated with 
the pain was chronic numbness.  The pain was exacerbated by 
walking and prolonged standing.  

In a March 2009 letter, Dr. S.C. stated that the Veteran's 
worst pain was in both of his feet.  She stated that the MRI 
showed a thickened anterior talofibular ligament suggestive 
of posterior tibialis tendon dysfunction, joint effusions of 
the metarsophalangeal joints with edema along the plantar 
aspects of 2nd through 5th metatarsal heads, synovitis of the 
flexor tendon sheaths with pooling of fluid within the porta 
pedis, severe tenosynovitis of the peroneal tendon sheaths, 
and a split tear of the peroneus brevis tendon with 
tendinitis and tendinosis of the peroneus longus tendon.  The 
Veteran described his pain as pebbles in his feet, 
excruciating and intolerable.  She noted that she also 
believed that the Veteran had severe peripheral neuropathy.  
She explained that the Veteran suffered from his pain and 
that his pain interfered with the ability for him to work.  

The April 2006 MRI shows, significantly, that the Veteran has 
a taut appearance of the anterior talofibular ligament 
suggesting a midfoot pronating force.  

In a lay statement, M.E.A. stated that he had known and 
worked with the Veteran for 9 years.  He stated that in the 
past four years, the Veteran had gotten much worse.  It was 
very hard for the Veteran to walk long distances and stand 
for long periods of time, it was almost impossible for him to 
stand on an incline or uneven terrain for any amount of time.  
By the end of the day, he could barely walk or stand.  

In light of the above, the Board finds that the Veteran's 
bilateral pes planus closely approximates the criteria for a 
30 percent disability rating.  The medical evidence indicates 
that the Veteran has pronation of the feet.  Although the VA 
examination noted that there was no significant pronation, 
the April 2006 MRI results noted that the Veteran's anterior 
talofibular ligament suggested a midfoot pronating force.  
Furthermore, the medical evidence shows that the Veteran 
demonstrated accentuated pain on manipulation and use and 
indicates that the Veteran's feet experience swelling on use.  
See Diagnostic Code 5276.  Indeed, the private treatment 
records consistently document the Veteran's complaints of 
excruciating pain and the Veteran reported during his May 
2007 VA examination that he could not walk more than 10 to 15 
minutes before he experiences pain.  The VA examination 
report also noted that the Veteran had painful manipulation 
and tenderness over the feet and demonstrated a very antalgic 
and painful gait.  Additionally, the April 2006 private 
treatment record noted a small joint effusion and the June 
2006 private treatment record noted severe inflammation of 
the feet, indicating that the Veteran experiences swelling on 
use.  While the evidence does not note whether the Veteran 
has callosities, the Board finds that the Veteran's overall 
symptomatology most closely approximates that for a 30 
percent disability evaluation and has been characterized as 
"severe."  Under Diagnostic Code 5276, severe bilateral pes 
planus is rated as 30 percent disabling, whereas moderate pes 
planus (regardless of whether bilateral or unilateral) is 
rated as 10 percent disabling.  Therefore, the Board will 
resolve all reasonable doubt in the Veteran's favor and 
assign the higher 30 percent disability rating.  38 C.F.R. §§ 
4.3, 4.7.  See, too,          38 C.F.R. § 4.6, indicating the 
words "moderate" and "severe" as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities, and that rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  

The Veteran is not, however, entitled to the higher 50 
percent disability rating under Diagnostic Code 5276 for 
pronounced bilateral pes planus.  Although the Veteran 
exhibited pronation according to the April 2006 MRI, the May 
2007 VA examiner specifically stated that there was no 
significant pronation.  In addition, there is no objective 
medical evidence that indicates marked inward displacement or 
severe spasm of the tendo Achillis on manipulation.  Although 
the Veteran has reported extreme tenderness of the feet, his 
currently assigned 30 percent disability rating contemplates 
that the Veteran has pain on manipulation and, therefore, 
takes into account the Veteran's reports of pain and 
tenderness.   

Additionally, the record contains no evidence showing the 
Veteran is entitled to a disability rating in excess of 30 
percent at any point during the instant appeal; therefore 
staged ratings are not appropriate.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In Thun v. Peake, 22 Vet. App. 111, 
115 (2008), the Court held that the determination of whether 
a Veteran is entitled to an extra-schedular rating under 38 
C.F.R. § 3.321(b) is a three-step inquiry, beginning with a 
threshold finding that the evidence before VA "presents such 
an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate."  In other words, the Board must compare the 
level of severity and symptomatology of the Veteran's 
disability with the established criteria found in the rating 
schedule for that disability; if the criteria reasonably 
describe the Veteran's disability level and symptomatology, 
then his disability picture is contemplated by the rating 
schedule. Id.

The Board notes that there is no evidence of record that the 
Veteran's bilateral pes planus warrants a rating higher than 
30 percent on an extraschedular basis.                    38 
C.F.R. § 3.321(b) (2009).  With respect to the first prong of 
Thun, the evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluation for the Veteran's service-connected bilateral pes 
planus is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's symptoms with 
the established criteria found in the rating schedule for 
foot disorders shows that the rating criteria reasonably 
describe ratings for foot disorders, but the Veteran simply 
does not exhibit those symptoms.  The evidence also does not 
reflect that the Veteran's bilateral pes planus has 
necessitated any frequent periods of hospitalization or 
caused marked interference with employment.  The Board 
acknowledges that the Veteran's private physician explained 
that the Veteran's pain interfered with the ability for him 
to work.  However, there is nothing in the record to indicate 
that the service-connected disability on appeal causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, the Board finds that 
the requirements for an extraschedular evaluation for the 
Veteran's service-connected bilateral pes planus under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995); Thun, supra.


ORDER

Entitlement to an increased rating of 30 percent for the 
Veteran's bilateral pes planus is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


